 

Exhibit 10.2

 

AMENDMENT TO SEPARATION AGREEMENT

 

This Amendment to the Separation Agreement (this "Amendment") is effective as of
the 1st day of January, 2016, between Enzon Pharmaceuticals, Inc., a Delaware
corporation, with offices in Piscataway, New Jersey (the "Company"), and Andrew
Rackear (the “Executive").

 

BACKGROUND

 

A.           This Amendment constitutes the amended agreement between the
Company and the Executive concerning certain terms set forth in the Separation
Agreement entered into between the Company and the Executive dated September 27,
2013 (the “Separation Agreement”).

 

B.           The Company desires to continue to ensure that it can rely on the
continued services of the Executive to assist with a transition in the business
of the Company, in order to avoid potentially material liabilities, obligations
or losses that might arise from such transition if the Company is not able to
rely on employees who have experience with the operations of the Company.

 

C.           The Executive desires to continue to assure himself of financial
support following the termination of his employment with the Company.

 

TERMS

 

In consideration of the foregoing premises and for other good and valuable
consideration, the Company and Executive agree as follows:

 

1.   The fee set forth in paragrapgh 5 of the Separation Agreement is changed
from $250 per hour to $285 per hour.

 

2.   All other terms and conditions shall remain the same.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

  ENZON PHARMACEUTICALS, INC.       /s/ Jennifer McNealey   By: Jennifer
McNealey   Dated:       /s/ Andrew Rackear   ANDREW RACKEAR   Dated:

 

 

 